Garrison, J.
(dissenting). In Montgomery v. City of Trenion, 7 Vroom 79, it was decided that the prosecutors, who were owners and residents on West State street, could not invoke this court by certiorari to set aside an ordinance by which the common council had authorized the obstruction of the said street by a private railroad track. The obstruction was pronounced a nuisance, because the ordinance in question was an illegal exercise of power by the council; but inasmuch as the prosecutors were injured in common with the public generally, their right of private action in the premises was •denied, and their writ was dismissed.
In that case the prosecutors lived in a street across the whole of which the proposed nuisance extended; in the present case they own a tenement on a street the opposite sidewalk ■of which is narrowed by the obstruction. No loss of rent or ■other special injury is shown.
To maintain a nuisance across ■ the entire highway upon which plaintiffs reside in their own property savors more of special injury than to narrow the opposite sidewalk of a street on which plaintiffs own tenement houses.
Upon the authority of Montgomery v. Trenton, this writ ■should be dismissed.